 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
                                                 ***
 8
      KYLE WILSON,                                    Case No. 3:18-cv-00160-HDM-CLB
 9
                                        Petitioner,
10           v.                                                        ORDER
11
      TIMOTHY FILSON,
12
                                    Respondents.
13

14

15          On February 20, 2020, petitioner Wilson filed motions inquiring about the status
16   of his case and requesting a copy of respondents’ Answer. ECF Nos. 33/34. In
17   response, respondents have notified the court that, while they had previously served a
18   copy of their Answer when it was filed on June 17, 2019, they mailed Wilson a courtesy
19   copy on February 22, 2020. ECF No. 36.
20          In the interest of fairness, the court will sua sponte permit the petitioner additional
21   time to file his Reply.
22          IT IS THEREFORE ORDERED that petitioner shall have 60 days from the date
23   of this order within which to file his Reply to respondents’ Answer (ECF No. 32)
24          IT IS FURTHER ORDERED that petitioner’s “motion for case status” (ECF No.
25   33) and “motion for copy of response” (ECF No. 34) are denied as moot in light of the
26   foregoing.
27

28
 1         IT IS FURTHER ORDERED that respondents’ motion for extension of time (ECF

 2   No. 31) is granted nunc pro tunc as of May 3, 2019.

 3                    15thday of ________,
           DATED THIS ___         March    2020.

 4

 5
                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
